Citation Nr: 0606235
Decision Date: 03/03/06	Archive Date: 09/01/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-17 557	)	DATE JUL 11 2006
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 


ORDER

     The following correction is made in a decision issued by the Board in this case on March 3, 2006:

On page 2, under the heading "INTRODUCTION," the first sentence should read: The veteran served on active duty from January 1955 through January 1975.  



		
	R. F. WILLIAMS
	Member, Board of Veterans Appeals

Citation Nr: 0606235	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her two brothers




INTRODUCTION

The veteran served on active duty from September 1955 through 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina, which determined that new and 
material had not been received to reopen the claim for 
service connection for the veteran's cause of death.  The RO 
subsequently determined that new and material evidence had 
been received to reopen the appellant's claim and then denied 
the claim for service connection for the veteran's cause of 
death on the merits.

The veteran filed a substantive appeal and elected a Board 
hearing in Washington, D.C.  That hearing was held in July 
2004 and the transcript is of record.  

In a December 2004 decision, the Board reopened the 
appellant's claim for service connection for the cause of the 
veteran's death and remanded it to the RO for additional 
development, to include obtaining additional relevant medical 
records.  The purpose of that remand was met to the extent 
possible and the case has been returned to the Board for its 
appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  The immediate cause of the veteran's death was 
pneumocystis carnii pneumonia due to or as a consequence of 
acquired immunodeficiency syndrome (AIDS).  Congestive heart 
failure and chronic bronchitis were listed as other 
significant conditions contributing to death, but not related 
to the immediate cause.  It is apparent that the onset of 
AIDS was in September 1985.

3.  At the time of the veteran's death, service connection 
was in effect for degenerative disc disease, rated 10 
percent; and residuals of fractured rib, bilateral 
chondromalacia patella, and hemorrhoids, all rated zero 
percent.

4.  The veteran's fatal AIDS was first shown decades post-
service; there is no competent evidence that suggests a link 
between this condition and any incident of service, to 
include herbicide exposure, or to a service-connected 
disability.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 2004 
Board remand, the RO rating decision, the statement of the 
case (SOC) and the supplemental statements of the case 
(SSOC), issued in connection with the appellant's appeal have 
notified her of the evidence considered, the pertinent laws 
and regulations and the reasons her claim was denied.  In 
addition, correspondence from the RO sent to the appellant, 
to include the January 2002 and the December 2004 letters, 
specifically notified the appellant of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  That is, the appellant was notified 
and aware of the evidence needed to substantiate her claim 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
January 2002 and the December 2004 letters, satisfied the 
notice requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  The December 2004 letter requested 
that the appellant provide any evidence in her possession 
that pertained to the claim, additionally she was informed 
that it was her responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in her possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was provided prior to the issuance of the March 2002 
RO decision.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's service and post-service medical records pursuant 
to the December 2004 remand.  Each inquiry proved to be 
unsuccessful.  Where, as here, the service medical records 
are incomplete, through no fault of the appellant, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit of the doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  The Board finds that all efforts to obtain the 
service medical records have been made and have been 
fruitless, the documentation of responses to the searches has 
met the heightened standard for searches for evidence known 
to have been in the government's possession.  It is pertinent 
to note that the Board has remanded this case once, primarily 
for the purpose of obtaining these medical records.  The RO 
contacted the appellant by correspondence, to include the 
January 2002 and the December 2004 letters, and asked her to 
identify all medical providers who treated him for the 
claimed disability, as well as service identifying 
information.  The RO has obtained all identified evidence to 
the extent possible. 

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant' s act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4). 

As to any duty to provide a medical opinion addressing the 
questions raised in conjunction with this appeal, to include 
whether the veteran's pneumocystis carinii pneumonia due to 
or as a consequence of AIDS, were linked to service, the 
Board finds that, in the absence of medical evidence of the 
veteran's fatal pneumocystis carinii pneumonia due to or as a 
consequence of AIDS during service or for years thereafter, 
with no competent evidence suggesting a link between either 
disease and service, a medical opinion is not warranted.  Id.  
See also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard, supra.


Factual Background

Historically, the appellant filed a claim for service 
connection for the veteran's cause of death in August 1987, 
which the RO denied by rating decision dated in September 
1987.  The appellant did not initiate an appeal of the rating 
decision and it became final.  

The service medical records showed treatment for an upper 
respiratory infection in January 1955, treatment for viral 
pneumonia in January 1969, report in April 1971 of a history 
of frequent colds and an occasional hacking cough since the 
pneumonia in January 1969, diagnosis of bronchitis and 
possible right lower lobe pneumonitis in April 1971, a 
finding of a few right lateral gutter rales and a diagnosis 
of chronic bronchitis in May 1971.  The service medical 
records also indicate the veteran was involved in a motor 
vehicle accident in December 1969, which resulted in a 
fracture of the right tenth rib, contusion of the kidneys, 
and open lacerations to the face.  The lacerations were 
sutured.  Gross hematuria was observed on the day of 
admission and an intravenous pyelogram was done, which was 
interpreted to show abnormalities with no evidence of 
extravasation of dye outside the genitourinary system.  
Nursing notes indicate the veteran received Ringer's lactate 
and a 5-percent dextrose solution intravenously on the day of 
admission; these were discharged the same day and the veteran 
was placed on a regular diet.  The next day he was discharged 
home for convalescent leave, which continued approximately 
ten days. A January 1975 Report of Medical History and a 
partially completed, undated, unsigned report of a retirement 
physical examination, the veteran reported a history of 
chronic or frequent colds, shortness of breath, and pain or 
pressure in the chest.  He denied any history of a chronic 
cough.  

A June/July 1975 VA compensation and pension physical 
examination revealed diagnoses of multiple eye disorders 
(aphakia, exophoria, and mild proptosis-all on the right), 
degenerative disc disease, chondromalacia of the patella 
bilaterally, hypercholesterolemia, and combined hemorrhoids.  
A history of the following disorders/injuries was noted, but 
not found on the examination: dermatitis, hepatitis, peptic 
ulcer disease, ruptured kidney, Osgood-Schlatter disease, and 
radial nerve injury or residuals thereof.

Forsyth Memorial Hospital records show that the veteran 
underwent inpatient treatment in September 1985.  A code 
sheet lists a high fever probably secondary to a virus-
resolved as the diagnosis causing admission.  Listed among 
other diagnoses were sarcoidosis and type II diabetes.  A 
copy of a sheet with the heading "pre-anesthesia," dated in 
October 1985, shows a bronchoscopy, mediastinoscopy, and 
anterior mediastinoscopy were proposed procedures.  Notes 
reference various disorders including bronchitis, bronchus 
cancers, respiratory failure in April 1985, lung cancers, and 
breath sounds and occasional rales right base on admission.  
Notes also indicated a positive HTLV-III antibody (the AIDS 
associated antibody). Records show the veteran was admitted 
in February 1986 with complaints of high fever, left 
pleuritic pain with radiation to left lower quadrant of 14 
hours, and productive cough of green sputum a few hours prior 
to admission.  The veteran was admitted with chief complaints 
including three or four days of cough with mucoid sputum and 
shortness of breath with a temperature of 101.  The veteran 
expired on September [redacted] 1986.  Final diagnoses were 
listed as follows: acquired immunodeficiency syndrome, 
pneumocystis carinii pneumonia, fulminant respiratory 
failure, oropharyngeal candidiasis, acute congestive heart 
failure, chronic bronchitis, hypertension essential, 
peripheral vascular disease, and hyperuricemia.

The veteran's death certificate shows that his death was 
caused immediately by pneumocystis carinii pneumonia due to 
or as a consequence of fulminant respiratory failure, due to 
or as a consequence of AIDS (acquired immunodeficiency 
syndrome).  Congestive heart failure and chronic bronchitis 
were listed as other significant conditions contributing to 
death, but not related to the immediate cause. It is apparent 
that the onset of AIDS was in September 1985.

A July 2002 lay statement from A.L.W. states that the veteran 
started having sweats and screaming his sleep, and developed 
a rash shortly after marrying her daughter.  The veteran told 
her about his lung cancer, AIDS, and hepatitis, and it was 
noted that the veteran attributed these diseases to his 
exposure to Agent Orange.

A July 2002 lay statement from M.D.A. indicates that the 
veteran had been a sick man over the 30 years she had known 
him.  She was aware of his hepatitis.  The veteran also told 
her about his sarcoidosis.  She noticed that the white of the 
veteran's eyes stayed yellow and he had a cough.  The veteran 
also told her about his AIDS, which puzzled her and others 
because his wife never tested positive to this day.

A November 2002 lay statement from A.C., Jr. reflects that, 
immediately after coming back from Vietnam, the veteran 
suffered with night sweats, a rash all over his body, 
respiratory distress, and hypertension.  He stated that the 
veteran went to the VA outpatient clinic in Winston-Salem, 
which resulted in diagnoses of sarcoidosis, hypertension, 
renal disease, and cancer of the lungs.  The veteran also 
told him of being diagnosed with a virus, poor circulation 
because of the boot blouse, and having hepatitis.  He was 
also on 100 percent disability from Social Security.

A January 2003 lay statement from T.C. states that the 
veteran was exposed to Agent Orange in service and his immune 
system was under attack by the effects of Agent Orange, blue, 
and white.  The veteran told him about his lung cancer and 
poor circulation due to use of the boot blouse.  The veteran 
also informed him about receiving a blood transfusion because 
of internal bleeding as a result of an automobile accident.

A VA physician reviewed the claims file in October 2003 and 
noted a notation in the service medical records that the 
veteran had a chronic upper respiratory infection.  He also 
noted an episode of bronchitis in April 1971 and one episode 
of viral pneumonia in 1969 and 1970.  The examiner observed 
the results of chest x-rays taken at various times, which 
were interpreted as normal.  The examiner's review of the 
records revealed no evidence of chronic bronchitis or 
repeated episodes of upper respiratory disease besides what 
might be expected.  He concluded that he found no evidence of 
chronic bronchitis other than one episode, which lasted a 
little longer than usual in April 1971.  He opined that the 
episode was acute and did not materially or substantially 
hasten the veteran's demise in 1986.

The appellant and two witnesses, identified as her brothers, 
testified at a Board hearing in July 2004.  The pertinent 
testimony indicated as follows:

The veteran had a false positive AIDS test.  Someone from the 
health department told the appellant that if the veteran had 
AIDS, she would likely have it too. (Board Transcript (BT.) 
at p. 3)  The appellant has been tested three times and each 
time the test has been negative.  The doctor told her that 
the veteran's only possible exposure to HIV occurred with a 
car accident, which precipitated a blood transfusion. (BT. at 
p. 4)  The veteran went through the car's windshield and he 
lost a lot of blood.  The appellant witnessed the blood 
transfusion. (BT. at p. 5)  The veteran also had hepatitis. 
(BT. at p. 6)  And he had many respiratory infections in 
service. (BT. at p. 8)  He had shortness of breath during his 
last hospitalization.  His symptoms included a productive 
cough, and sometimes just a deep cough, and sweats.  He was 
on medication for lung cancer. (BT. at p. 14)  The veteran 
did not abuse intravenous drugs. (BT. at p. 16)

Pursuant to the December 2004 Board remand, the RO requested 
the veteran's social security case file, as well as treatment 
records from the 546th General Dispensary in Manheim, Germany 
and records from Forsyth Memorial Hospital in Winston-Salem.  
The National Personnel Records Center (NPRC), provided a 
response stating that any such records would have been part 
of the veteran's service medical records that had already 
been forwarded to the RO and were part of the case file.  The 
Social Security Administration (SSA) advised that the 
veteran's records had ben destroyed and no records were found 
treatment provided to the veteran at the Winston-Salem VA 
Medical Center.

Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2005).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2005). In the case of contributory cause of 
death, it must be shown that a service-connected disability 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312(c)(1) (2005).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

With chronic disability or disease shown as such in service 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acne form disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
respiratory cancers shall have become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Among other things, this law provided a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (which reversed the Court's holding in 
McCartt v. West, 12 Vet. App. 164 (1999) which required that 
the veteran have a presumptive disease before exposure was 
presumed.).  See 38 C.F.R. § 3.307(a)(6)(iii)).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. § 
3.307, the Court has held that the statute does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Brock v. Brown, 10 Vet. App. 155, 
160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

The appellant contends that the veteran incurred AIDS during 
active duty service when he received a blood transfusion 
following a motor vehicle accident.  He was serving in 
Germany at the time.  Based on a thorough review of the 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death. 
	
To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The copy of the veteran's certificate of death and the 
terminal hospital records show that the immediate cause of 
the veteran's death was pneumocystis carnii pneumonia due to 
or as a consequence of acquired immunodeficiency syndrome 
(AIDS).  Congestive heart failure and chronic bronchitis were 
listed as other significant conditions contributing to death, 
but it was specifically noted on the death certificate that 
the later two diseases were not related to the immediate 
cause.  The terminal hospital records are consistent with the 
death certificate; it is evident that the veteran died of the 
overwhelming complications of AIDS and there is no indication 
that congestive heart failure or chronic bronchitis 
materially or substantially contributed to the veteran's 
death.  At the time of his death, service connection was in 
effect for degenerative disc disease, rated 10 percent; and 
residuals of fractured rib, bilateral chondromalacia patella, 
and hemorrhoids, all rated zero percent.  There is no 
competent evidence to suggest any of these latter service-
connected disorders played any causative role in the 
veteran's death.  

The first instance where a diagnosis of AIDS was recorded in 
the veteran's post-service medical reports appeared in 1985, 
more than 10 years after his separation from service.  There 
is no medical opinion that the veteran's fatal AIDS was 
linked to service.  

It is contended on behalf of and by the appellant that the 
veteran's AIDS was linked to service.  It is specifically 
alleged that it was causally related to his exposure to Agent 
Orange or other herbicides while on active duty in Vietnam 
and to an in-service blood transfusion.  

The veteran was on active duty and presumptively exposed to 
herbicides as a result.  See 38 C.F.R. § 3.307(a)(6)(iii).  
However, AIDS is not one of the diseases that are linked by 
law to such exposure.  38 C.F.R. § 3.309(e).  There is no 
competent opinion of record that links AIDS to any incident 
of service, to include exposure to herbicides.

As to the claimed in-service blood transfusion, the appellant 
alleges that the veteran contracted AIDS after receiving a 
blood transfusion because of internal bleeding as a result of 
the December 1969 automobile accident.  The appellant has 
stated that a doctor told her that the veteran's only 
possible exposure to HIV occurred when he received a blood 
transfusion following the in-service motor vehicle accident.  
She claims to have witnessed the veteran receiving the blood 
transfusion.  

The service medical records show that the veteran was 
involved in a motor vehicle accident in December 1969, which 
resulted in a fracture of the right tenth rib, contusion of 
the kidneys, and open lacerations to the face.  The 
lacerations were sutured.  Gross hematuria was observed on 
the day of admission and an intravenous pyelogram was done, 
which was interpreted to reveal abnormalities with no 
evidence of extravasation of dye outside the genitourinary 
system.  Nursing notes indicate the veteran received Ringer's 
lactate and a 5-percent dextrose solution intravenously on 
the day of admission.  There is no indication that the 
veteran received a blood transfusion during this 
hospitalization or at any other time during service.

As noted above, the appellant is not a medical professional 
and she is thus not competent to provide evidence that 
requires medical knowledge.  Espiritu, supra.   As to her 
allegation of witnessing the veteran receive a blood 
transfusion during service, the hospitalization in question 
occurred many years ago.  Aside from the fact that memory may 
fade over a period of so many years, the Board finds that the 
contemporaneously recorded hospital records, which are 
detailed enough to include the solutions that the veteran 
received intravenously after the motor vehicle accident, 
outweigh the allegation of a layperson submitted years after 
the fact.  Simply put, the hospital records that contain no 
reference to a blood transfusion are more probative to the 
question than the lay statement proffered years later.  The 
appellant also contends that a doctor told her that the 
veteran's only possible exposure to HIV occurred when he 
received a blood transfusion following the in-service motor 
vehicle accident.  Aside from the fact that the weight of the 
evidence is against a finding of an in-service blood 
transfusion, little probative weight can be given to this 
latter statement, considering that "the connection between 
what a physician said and the layman's account of what he 
purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Dean v. Brown, 8 Vet. App. 449 (1995).

With regard to the medical literature provided by the 
appellant relating to exposure to Agent Orange in relation to 
the veteran's cause of death, to include AIDS, the Court of 
Appeals for Veterans' Claims has held that a medical article 
or treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, the medical text evidence submitted by the appellant 
is not accompanied by any medical opinion of a medical 
professional.  For these reasons, the Board must find that 
the medical text evidence submitted by the appellant does not 
contain the specificity to constitute competent evidence of 
the claimed medical nexus.  Sacks, 11 Vet. App. at 317 
(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim for service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


